Cite as 2015 Ark. 186

                 SUPREME COURT OF ARKANSAS
                                        No.   D-15-308

IN RE FARRIS EUGENE MERRITT,                       Opinion Delivered   April 30, 2015
ARKANSAS BAR NO. 2001133
                                                   P E T I T I O N T O SU R R E N D E R
                                                   ARKANSAS LAW LICENSE




                                                   GRANTED.


                                        PER CURIAM


       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of probable disbarment, of the license of Farris

Eugene Merritt of Centerton in Benton County, Arkansas, to practice law in the State of

Arkansas. In his petition to voluntarily surrender his license to practice, filed with this court

on April 14, 2015, Mr. Merritt acknowledges that he was convicted of two felony offenses

and states that he wishes to avoid the expense, stress, and publicity of further addressing these

matters.

       The name of Farris Eugene Merritt shall be removed from the registry of attorneys

licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice

of law in this state.

       It is so ordered.